

FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS


This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “First Amendment”) is entered into as of September 6, 2012 by
and between KENCAL OWNERSHIP LLC and KENCAL OPERATING LLC, each a California
limited liability company (together, “Seller”), and CHSP MISSION BAY LLC, a
Delaware limited liability company (“Buyer”), and amends that certain Purchase
and Sale Agreement and Joint Escrow Instructions by and between Buyer and Seller
dated as of July 31, 2012 (the “Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Agreement.


Buyer and Seller hereby agree as follows:


1.    Seller Indemnity Obligations. Pursuant to Section 12.1 of the Agreement,
Seller has agreed to indemnify Buyer for certain obligations and liabilities
accruing prior to Closing as set forth therein, including those arising under
the Ground Lease and Operational Taxes. Buyer and Seller have received notice
that the City intends to perform (a) an audit of rent payable under the Ground
Lease and (b) an audit of transient occupancy tax (“TOT”), after Closing. To the
extent that either of the City’s audits results in Claims arising out of
Seller’s obligations to pay rent under the Ground Lease or to pay TOT to the
City relating to anytime period prior to Closing (collectively, “Audit
Liabilities”), Buyer and Seller hereby amend Section 5.4 of the Agreement as
follows:


a.    For purposes of this First Amendment and with respect to Audit Liabilities
only, the time limitation for Buyer to give Seller notice of claim as set forth
in Section 5.4.2 is hereby extended to twelve (12) months after the Closing Date
(which shall be extended for the time period of any actions or appeals against
or by the City with respect to any contest regarding the Audit Liabilities), and
Buyer shall commence any action with respect to such Claims within thirteen (13)
months after the Closing Date (which shall also be extended as set forth above);
and


b.    For purposes of this First Amendment and with respect to Audit Liabilities
only, the minimum aggregate amount of $250,000 set forth in Section 5.4.3 shall
not apply to any Claims by Buyer resulting from Audit Liabilities, nor shall
Audit Liabilities be included in calculating such minimum aggregate amount; and
the cap on Seller’s aggregate liability of two percent (2%) of the Purchase
Price as set forth therein shall not apply to any Claims by Buyer resulting from
such Audit Liabilities.


2.     Escrow for Audit Liabilities. Buyer and Seller have agreed to deposit
$150,000 of the Purchase Price with the Escrow Agent, to be held in escrow
pursuant to the escrow agreement attached hereto as Exhibit A (the “Audit
Liabilities Escrow Agreement”). Such funds shall be available for a period of
thirteen (13) months after Closing (which may be extended as provided in
Paragraph 1(a) above) to pay the City directly for Audit Liabilities, as
provided in the Audit Liabilities Escrow Agreement. Seller or its designated
representative shall have the right to participate with Buyer, to the extent
that Buyer is able to participate, in either of the City’s audits, review the
results thereof, and with prior notice to Buyer to discuss such results with the
City. If upon completion of either of the City audits, it is determined by the
City that Seller during its period




--------------------------------------------------------------------------------



of ownership of the Hotel made an overpayment of (a) rent pursuant to the Ground
Lease or (b) TOT, such overpayment shall be promptly given to Seller to the
extent that Buyer receives such overpayment directly from the City. Buyer and
Seller shall each bear their own professional fees and costs in connection with
the City audit; provided however, that Seller shall reimburse Buyer or its
affiliate for (i) any employee costs for the time spent, over and above a total
of twenty (20) hours, by any Hotel employee assisting with either of the City
audits, and (ii) any additional out of pocket costs incurred by Buyer or its
affiliate or any additional costs or expenses charged by Hotel Manager in
connection with such City audits.


3.    Purchase Price Allocation. With respect to the Purchase Price allocation
referenced in Section 3.2 of the Agreement, the parties have agreed as follows:


a.    $58,030,000 shall be allocated to the Hotel Premises; and
    
b.    $3,970,000 shall be allocated to Personal Property.


4.    No Further Amendment. All other terms and conditions of the Agreement
remain in full force and effect.


5.    Entire Agreement. This First Amendment constitute the final and complete
agreement between the parties relating to the subject matter hereof. Except as
set forth above, the Agreement remains unaltered and in full force and effect,
and Seller and Buyer do hereby ratify and confirm the Agreement, as modified and
amended herein. The Agreement, as modified by this First Amendment, contains the
entire agreement by and between Seller and Buyer with respect to the sale and
purchase of the Hotel and shall be binding upon and inure to the benefit of the
successors and assigns of Seller and Buyer.


6.    Counterparts. This First Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.




[Remainder of page intentionally left blank; signature page follows]




--------------------------------------------------------------------------------



[Signature page to First Amendment to Purchase Agreement]




IN WITNESS WHEREOF, each of the parties have executed this First Amendment as of
the date first above written.




SELLER:                    


KENCAL OWNERSHIP LLC,
a California limited liability company


By:     KENCAL Delaware, LLC,
    a Delaware limited liability company,
    its Manager


By:     KAREC California Development Program, LLC,
        a California limited liability company,
        its Manager


By:    Bentall Kennedy (U.S.), LP,
            a Washington limited partnership,
            its Manager


By:    Scott Matthews            
            Name of Officer:    /s/ Scott Matthews    
            Title:    Senior Vice President            


KENCAL OPERATING LLC,
a California limited liability company
By:    FST HRI LLC,
    a Washington limited liability company,
    its Member Manager
By:    BMC-The Benchmark Management Company,
        a Texas corporation,
        its Sole Member

        By:    /s/ Bradley V. Hayden            
        Name:    Bradley V. Hayden
        Title:     Chief Financial Officer




[signatures continue on following page]




--------------------------------------------------------------------------------







BUYER:    
                
CHSP MISSION BAY LLC,
a Delaware limited liability company



By:    /s/ D. Rick Adams            
Name:     D. Rick Adams
Its:    Vice President    


